USCA11 Case: 20-11355    Date Filed: 10/13/2021   Page: 1 of 3




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-11355
                Non-Argument Calendar
                ____________________

U.S. COMMODITY FUTURES TRADING COMMISSION,
                                            Plaintiff-Appellee,
versus
MICHAEL ALCOCER,


                                        Defendant-Appellant,


INOVATRADE, INC.,


                                                   Defendant.
USCA11 Case: 20-11355        Date Filed: 10/13/2021     Page: 2 of 3




2                      Opinion of the Court                20-11355

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:12-cv-23459-JAL
                    ____________________

Before LAGOA, BRASHER, and TJOFLAT, Circuit Judges.
PER CURIAM:
       The District Court entered a final default judgment against
Appellant in this case on April 5, 2013. On September 19, 2017,
Appellant moved the District Court to set aside the judgment pur-
suant to Federal Rule of Civil Procedure 60(b). The District Court
denied it on June 26, 2018. Appellant moved the District Court for
the same relief again on February 20, 2020, and the Court denied
his motion on March 23, 2020. On April 2, 2020, Appellant moved
for the District Court to reconsider its order from March 23, 2020.
Appellant then appealed the decision on April 8, 2020. The District
Court denied the motion on April 28, 2020, and on May 8, 2020,
Appellant filed an amended notice of appeal.
       The issue for us to decide is whether the District Court
abused its discretion in refusing to grant a Rule 60(b) motion to set
aside a default judgment entered seven years after the entry of the
judgment and two years after the denial of Appellant’s earlier mo-
tion to vacate the judgment—where there has been no intervening
change in the law or facts, no justification for the delay, and the
USCA11 Case: 20-11355         Date Filed: 10/13/2021     Page: 3 of 3




20-11355                Opinion of the Court                         3

arguments for granting the motion are meritless. See Louis Vuit-
ton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013);
United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 275, 130
S. Ct. 1367, 1377 (2010). (“Rule 60(b)(4) does not provide a license
for litigants to sleep on their rights.”). There is no abuse of discre-
tion here.


       AFFIRMED.